PER CURIAM.
This is an appeal from a judgment and sentence entered by the trial court after the appellant, Raynaldo Lemon, pled guilty to a violation of the sexual offender registration law. Mr. Lemon has not moved to withdraw his plea, and may not, therefore, bring this direct appeal. See § 924.06(3),' Fla. Stat. (2005); Fla. R.App. P. 9.140(b)(2)(A)(ii). See also Eisaman v. *731State, 440 So.2d 470 (Fla. 5th DCA 1983). Accordingly, we dismiss this appeal. Because of the peculiar circumstances of this case, however, we do so without prejudice in order to allow Mr. Lemon to have an opportunity to seek leave of the trial court to withdraw his guilty plea.
DISMISSED.
SAWAYA, PALMER and MONACO, JJ., concur.